The facts in this case raise the identical questions of law as those presented in the case of Smith v. Philadelphia SchoolDistrict, 334 Pa. 197. For the reasons therein stated, the School District was entitled to reduce appellee's salary in the instant case by the resolution of January 11, 1938. Therefore, appellants should be directed to enter into a contract in the manner and form prescribed by the Tenure Act in the sum of $2,200. The record is remitted to the court below for the purpose of entering a judgment in conformity herewith.
Judgment, as modified, affirmed; costs to be paid by appellants.